Citation Nr: 0335663	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-19 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than August 14, 
1998, for a 100 percent disability rating for somatization 
disorder.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from May 1963 to April 
1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


REMAND

Prior to the appellant's present appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  The VCAA and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim and 
redefines the scope of assistance that VA will provide to a 
claimant.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the veteran has not been 
provided with notice of the information necessary to 
substantiate his claim for an earlier effective date for a 
100 percent disability rating for somatization disorder and 
who will provide such information.  Such notification is a 
prerequisite for the adjudication of a claim for an earlier 
effective date.  Huston v. Principi, 17 Vet. App. 195 (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, this case must be returned to the RO to notify 
the veteran of the VCAA, the evidence necessary to 
substantiate the claim for an earlier effective date for a 
100 percent disability rating for somatization disorder, and 
who will provide such information.   

In the notice of disagreement, the veteran's attorney 
indicated that the veteran had received inpatient and 
outpatient treatment at the VA Medical Center at Memphis, 
Tennessee.  The attorney requested that records of such 
treatment be obtained to support the veteran's claim for an 
earlier effective date.  While the claims file does contain 
outpatient medical records from that facility, the Board is 
unable to ascertain whether these records are complete.  
Accordingly, this case will be returned to the RO to request 
additional VA medical records. 

In an October 1997 VA examination, the veteran was noted to 
be considered disabled by the Social Security Administration.  
Additionally, in a claim received in June 2000, the veteran's 
attorney requested that the veteran's Social Security 
disability file be obtained.  The record does not reflect 
that these records have been requested.  Therefore, this case 
will be returned to the RO to obtain records from the Social 
Security Administration.

Accordingly, further appellate consideration will be deferred 
and this case will be remanded to the RO for the following 
action:

1.  The RO should advise the claimant and 
the representative of the VCAA, and of 
the evidence necessary to substantiate 
the claim for an earlier effective date 
for a 100 percent disability rating for 
somatization disorder.  The notice should 
also advise the claimant of what evidence 
the VA is responsible for obtaining and 
what evidence the veteran is responsible 
for providing.  

2.  The RO should request that the Social 
Security Administration provide copies of 
any disability determination(s) and the 
medical evidence used for such 
determination(s).



3.  The RO should request that the VA 
Medical Center at Memphis, Tennessee, 
provide copies of all inpatient and 
outpatient medical records related to 
treatment of the veteran from July 1997 
to September 1998.  If any records have 
been retired to a records repository, 
action should be taken to retrieve such 
records.

4.  Following completion of the above and 
receipt of any additional evidence 
generated in response to the VCAA notice, 
the RO should review the appellant's 
claim and determine whether an earlier 
effective date for a 100 percent 
disability rating for somatization 
disorder can be granted.  The RO should 
conduct any additional evidentiary 
development deemed necessary.  If the 
decision remains adverse to the claimant, 
he and the representative should be 
provided with a supplemental statement of 
the case and be apprised of the 
applicable time period within which to 
respond.  The case should then be 
returned to the Board for further 
consideration when appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action unless so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



